 MONROE UPHOLSTERY COMPANY125of the pictures was Pounds,one of the first drivers sought by the Respondent for re-employment the next season.I find the record as a whole insufficient to support the complaint allegation thatthe Respondent illegally discriminated against Wolf in his employment and I shalltherefore recommend dismissal of this allegation of the complaint.eC. Procedural dispositionof Case No. 18-CA-1159In the consolidated complaint the allegationsrelating to 1960 activities of the Re-spondent's representatives are supported by the chargefiled on June16, 1960, inCase No. 18-CA-1159.Absent that charge,Section 10(b) of the statute wouldnow preclude any unfair labor practice findings based on those events because theyoccurred more than 6 months before the filing of the second charge-inCase No.18-CA-1251-on March 31,1961.Moreover,as appears in the formal exhibits,Case No. 1,8-CA-1159was settledby agreement between the Respondent and theGeneral Counsel on October 12, 1960; that settlement was set aside and the chargereopened only because the General Counsel was of the opinionthatsubsequent con-duct of the Respondent constituted further violationsof the Act.In these circum-stances, and as it now appears that the Respondent did not commit any unfair laborpractices within the 6-month period before March31, 1961,I shall recommend thatthe settlement agreement in Case No.18-CA-1159 be reinstated,and that the con-solidated complaint be dismissed in its entirety.?RECOMMENDED ORDERUponthe basis of the foregoing findings and conclusions, it is hereby recom-mended that the settlement agreement in Case No.18-CA-1159 be reinstated.It is hereby further recommended that the complaint in this proceeding be dis-missed in its entirety.9 Cf.Inland Seas BoatCo ,131 NLRB 706.7 Eveready Garage, Inc.,126 NLRB 13.Benjamin Miller and Julius Tarr, Co-Partners trading as MonroeUpholstery CompanyandTextileWorkers Union of America,AFL-CIO-CLC.Case No. 5-CA-1883.March 5, 1962DECISION AND ORDEROn September 13, 1961, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached here-to.Thereafter, the General Counsel and the Charging Party filedexceptions to the Intermediate Report and supporting briefs.TheRespondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-136 NLRB No. 4. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report and the entire record in this case, including the ex-ceptions and the briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'[The Board dismissed the complaint.]1The General Counsel and the Charging Party have excepted to the Trial Examiner'sfinding that Lester Spurley was not a supervisor within the meaning of the Act, andtherefore that his statements allegedly made in violation of Section 8(a) (1) were notattributable to the Respondent.Regardless of the Trial Examiner's basis for his findingas to Lester Spurley's status,as the record fails to establish that Spurley possessed anyof the statutory indicia of supervisory authority,the exceptions are overruledINTERMEDIATE REPORTSTATEMENTOF THE CASEIt having been charged,April 6, 1961, by Textile Workers Union ofAmerica,AFL-CIO-CLC, hereincalled the Union,that Benjamin Miller and Julius Tarr,Co-Partners trading as MonroeUpholstery Company,hereincalled theRespondent,have been engaging in and are engaging in unfair labor practices affecting commerceas set forthand definedin theNationalLaborRelationsAct, as amended, 29 U.S.C.Sec. 151, 73 Stat.519, hereincalled the Act, the General Counsel of the NationalLaborRelations Board, herein called the Board, onbehalf of the Board, by theRegional Directorfor the FifthRegion on May 18,1961,issued a complaint andnotice of hearing pursuant to Section10(b) of theAct and Section102.15 of theBoard'sRules and Regulations,Series 8, as amended,alleging violations of Section8(a)(1) and(3) andSection2(6) and (7) of the Act.'With respectto the unfair labor practices,the complaint alleged:On or about February1,1961,and on various dates thereafter,BenjaminMiller, part owner;Arthur W.Neumann, Superintendent;and Lester Spurley,Foreman of Respondent,threatened employees with economicreprisals if theybecame or remained members ofthe Union, or gave anyassistance or supportthereto, and promised employees benefits or improvements in their term andcondition of employmentif they refrainedfrom becoming or remaining mem-bers of theUnion or giving any assistance or support thereto.The aboveconduct allegedly wasviolativeof Section 8(a) (1) ofthe Act.The complaintfurtheralleged the following conduct as being in violation ofSection 8(a) (3) of theAct, that theRespondent:did, on or aboutApril 3,1961,dischargeRobert J. Arnoldand has at alltimes since said date failed and refused to reinstate said employee to hisformer or substantially equivalent position because of his membership in, assist-ance to, or activity on behalf of theUnion,or because he engaged in concertedactivitieswithother employees of Respondent for the purpose of collectivebargainingor othermutual aid or protection.The Respondentduly filedan answeron May 25,1961, in which it denied that ithad engagedin any ofthe alleged unfair labor practices,admittedthat it had dis-charged RobertJ.Arnold, but averred that the dischargewas made for cause.Pursuant to notice,a hearing was held before LouisPlost, the dulydesignatedTrial Examiner,on July10 and 11,1961,at Baltimore,Maryland.Atthe hearingall the parties were represented and were afforded full opportunity to beheard on theissues, to argue orally onthe record,and to file briefs and/or proposed findings andconclusions.The parties arguedorally.A date wasfixedfor the filingof briefsand/or proposed findings and conclusions,with the TrialExaminer.2Briefs were receivedfrom all the parties.On August 11 the General Counselfiled a motion to correctthe recordin certain particulars.No objections were made.The motionisgranted and the corrections included in the exhibitsasTrial Ex-aminer'sExhibit No. 1.Uponthe entire record in the case, the Trial Examiner makes the following:1A copy of the chargefiled in this matter was served on Respondent on or aboutApril 7, 19612On August 4 the Chief TrialExaminer'soffice atthe requestof the Respondent ex-tended the time to filebriefs to August 29, 1961. MONROE UPHOLSTERY COMPANY127FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits:Benjamin Miller and Julius Tarr, herein jointly called Respondent, are, andhave been at all times material herein, co-partners doing business under thetrade name and style of Monroe Upholstery Company.Respondent has itsprincipal office and place of business at Baltimore, Maryland, where it is en-gaged in the manufacture of furniture.Respondent, in the course and conduct of its business operations during thepreceding twelve-month period, a representative period, received shipments atits place of business in Baltimore, Maryland, valued at in excess of $50,000directly from points located outside the State of Maryland.During the sameperiod, Respondent manufactured, sold and shipped from its place of businessin Baltimore, Maryland finished products valued in excess of $50,000 directlyto points outside the State of Maryland.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO-CLC (the Charging Party orthe Union), is a labororganizationwithin themeaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe complaintallegesconduct violative of Section 8(a) (1) of the Act by Benja-min Miller, part owner; Arthur W. Neumann, superintendent; and Lester Spurley,foreman.With respect to Lester Spurley, the Board on August 7, 1961, directed an electionin connection with Case No. 5-RC-3472 (not published in NLRB volumes), in-volving the same parties as in the instant proceeding.The record discloses that on June 2, 1961, a hearing was held in Case No. 5-RC-3472 and that the question of Lester Spurley's supervisory status with the Respond-ent (who was named as Employer in Case No. 5-RC-3472) was an issue to bedecided by the Board.The Board in its Decision and Direction of Election in Case No. 5-RC-3472 findsthat Spurleyisa "leadman," a category without supervisory authority.As the Board's finding fixes Spurley's status with the Respondent the TrialExaminer will not discuss the alleged 8(a)(1) conduct attributed to him for thereason that such conduct, if proven,is notchargeable to the Respondent.Robert J. Arnold testified that Benjamin Miller, one of the copartners of theRespondent, delivered a talk lasting "about fifteen to twenty five minutes" to "thepersonnel" of the Respondent's plant ata meetingin the showroom, during workinghours, to which the employees had been called by the supervisors, and for whichthey were paid for the time consumed.As to when the speech was made, Arnold testified:Q. (By Mr. WESCOTT.)And when was that speech?A. I can't recall right off-hand when it was.Q.Well, was it this year?A. I believe it was.With respect to Miller's remarks, Arnold testified on direct:Q. (By Mr. WESCOTT.)Do you recall what he said?A.Well, I know he says, those little blue cardsare beingused against thecompany to try to get confusion mixed up with people and slow down produc-tion and all, so theycan get a unionin here.He saidsomethingabout the crooks out there.He said leave them aloneand don't sign the card and you'll get 49 hoursweek here and we'll get more production, but if theunion filesfor election orconsistently gets all thesecards-well, it will slow down production.We won't havetime to putour effortsto getting new frames out and workand we'll just have a slack off because of this.However,on cross-examinationArnoldquite obviously foundit difficultto stick tohis story.For example,he then testified: 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. BLUM.) Now, he said if you don't sign the card you will get49 hours of work?A. I wouldn't-I wouldn't recall exactly that, but that was the effect of it.Q.Well, as a matter of fact, didn't he say you have been getting 49 hoursof work?A. Yes, he did say that.Q. That's right, and didn't he say in the course of that speech that the unioncan only cause confusion because he is not required by law to give them whatthey ask for and they would call you out on strike?A. He-I believe he did state that.Arnold further testified:Q. (By Mr. BLUM.) Do you recall whether or not he said that if organizingand union campaigns continue in the plant-and I'm talking about not theprevious campaigns, but campaigns going on now, that the employees wouldslow down in production and injure the amount of work that he could give tothe employees under those conditions.A.Well, he said if it continue, he couldn't continue to give 49 hours a week.He'd have to cut down the work week.Q. That is, if he were unable to getorders, isthat right?A. That's right.Arnold closed his testimony as to Miller's speech with the following:Q. Did he say this is a free country and you could join the union or not jointhe unionas you see fit?A. He said it's up to you.You could join or not.On being asked by the Trial Examiner to recapitulate his testimony with respect toMiller's speech, the witnesstestified:The WrrNEss: He brought out that the little blue cards were the thing thatpeople shouldn't sign.They shouldn't send them in.They would only causeconfusionin the plant-that they were getting 49hours a week.He said those crooks outside, all they are after is your money and if youcontinue to send the cards in-he said, we'll have to devote our time and effortsto fighting the union back out and that it, the time and effort they would takewould cause a slowdown innew numbers.He closed with the following:The WrrNEss: He said, it's a free country.You could do as you chose, but his wishes were you would leave the unionalone.Miller was not called to testify.The record discloses that Miller had been dischargedfrom the hospital a few days before the hearing.With respect to alleged independent 8 (a) (1) conduct on the part of Superintend-entArthurW. Neumann, Arnold testified that "in October I think" 3 he was"laid off over night."He testified:Q. (By Mr. WESTcorr.) And what were you told when you were laid off?A. To come back the next day, that therewas an ad inthe paper I couldanswer and go to work, that it was only a formality to lay me off.Q. Anyone else laid off?A.Well, they said theywere goingto lay off other people that had beenthere and was active in Unionaffairs.On cross-examination Arnold expanded his testimony to involve Neumann.According to Arnold, at the time he was told he was to be laid off he spoke to Neu-mann overthe telephone, Neumann being at the warehouse while he was in Neu-mann's office,and was told that he should come in the nextmorning andhe wouldbe rehired.He testified:Q. (By Mr. BLUM.) I noticed you answered Mr. Westcott's question youwere told at that time that they wanted to lay off other people activein union'The correctdate is October 24, 1960. MONROE UPHOLSTERY COMPANY129affairs andthat's why you were being laid off but you weren't pressed on whotold you that.Who told you that?A.Mr. Neumann.Q. He told you he wanted to get rid ofunionpeople?A. He said it was a formality to get rid of George Harmon.Q. A formality to get rid of George Harmon.A.Correct.The record discloses that a former attempt was made to organize the Respondent'semployees which resulted in an election lost by the Union on February 17, 1960.Arnold testified that he was not active for the Union during this effort because: "Ijust didn't like the methods the other guy was carrying on in there so I just didn'twant to say anything about it," and that during the Union's organizational effort in1960 he voluntarily informed the Respondent that he was not in favor of the Union,but was "loyal" to the Company.Arnold further testified on cross-examination:Q. (By Mr. BLUM.) And he told you over the telephone?A. That is right.Q. The only reason you were being laid off was because he wanted to get atthe others?A. I wouldn't say he said he wanted to get to the others.He said it is a formality.He said you can answer the ad in the paper.He said it was only a formality to get rid of George Harmon.On examination by the Union's attorney, Arnold testified with respect to theabove testimony:Q. (By Miss LEvY.) Did he say anything about George Harmon at that time?A. It was just a mere formality-TRIAL EXAMINER: That wasn't the question.The question was, did he say anything about George Harmon.A. No, he didn't say anything about George Harmon.The Trial Examiner then questioned Arnold, wishing in all fairness to extend to hima final opportunityto untangle himself.Arnold testified:TRIAL EXAMINER: Did he say why it was necessary to lay you off?The WITNESS: Yes.TRIAL EXAMINER:Why? What did he say?The WITNESS:He wanted to get rid of George Harmon.TRIAL EXAMINER: Did he say that?The WITNESS: Not over thetelephone.Once he-Q. (By Miss LEvY.) How do you know that?A. He said that before.He and Spurley together.TRIAL EXAMINER:Hesaidthat to you?The WITNESS:Yes.[Emphasis supplied.]Arnold then testified:Mr. BLUM: What do youmeanwhen "they wantedto getrid of GeorgeHarmon?"TRIAL EXAMINER: Let's let himanswer.The WITNESS: George Harmon was the "king pin" ofthe union.He wore signs and everything-anybody would know.TRIAL EXAMINER:I see,and that's what you thought?The WITNESS: What I thought?That's what I knew.TRIAL EXAMINER: You thought that was theobvious reason for his beinglaid off?The WITNESS: Yes, sir.TRIAL EXAMINER:Because theyear before that he hadworn signs in the plantand been active in the union?The WITNESS: Yes.TRIAL EXAMINER: All right.On recross-examinationby theRespondent,Arnold testifiedthat he wastold thelayoffs weremade to getrid ofHarmonboth "inthe mill" and also that "It alsotook placeon the telephone, I'm pretty sure." 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe witness again confused his testimony as follows:TRIAL EXAMINER: Mr. Arnold, didn't I ask you the same question?The WrrNEss: Well, I-TRIAL EXAMINER: Specifically ask you whether or not you were told over thetelephone or you were told some other place and you testified that you werenot told over the telephone?You remember that?The WITNEss: I might have said that, yes-but I do know it was on thetelephone.You have to think about it.TRIAL EXAMINER: Then what you told me before, you want to change thatnow?The WrrNEss: I don't want to change it now.TRIAL EXAMINER: I got to have one story or the other.The WrrNEss: It was said on the telephone.Superintendent Arthur W. Neumann testified that 22 employees were laid off atthe time Arnold received the "over night" layoff; that all were made in accordancewith seniority; he admitted that he instructed Arnold to apply the next morninganswering an advertisement the Respondent had placed for a "blender"; the advertise-ment being for one employee; that he promised the job to Arnold if he applied.Neumann testified:Q. Did you at that time say it was a mere formality in his being laid offbecause you were attempting to get at George Harmon?A. I told him it was a mere formality to put him back to work because wealready had his records.Q. So your answer to my question is you did not make that statement?A. That's true.Arnold admitted that he did not inform the Union of the alleged statement heattributed to Neumann.The Trial Examiner credits Neumann.On the entire record, and his observation of Arnold, the Trial Examiner does notcredit his testimony with respect to the alleged 8(a)(1) conduct Arnold attributestoMiller and Neumann and will recommend that the complaint be dismissed insofaras it alleges independent 8(a)(1) violations.The Testimony of Oliver H. BecknerThe General Counsel called but one witness other than Arnold, a part of whosetestimony has been discussed herein.OliverH. Beckner was called by the General Counsel, apparently not in cor-roboration of Arnold but to adduce testimony with respect to allegedly illegal con-duct by Superintendent Neumann.During Beckner's cross-examination it developed that on April 17, 1961, heexecuted an affidavit before a Board agent detailing alleged violative conduct byNeumann; however, in answer to questions by the Respondent's attorney, Becknerfurther testified that "on the day after Memorial Day" (1961) he voluntarily toldSuperintendent Neumann of the statement he had given to the Board's agent andstated that the statement was false.Beckner testified:Q. (By Mr. BLUM.) You swore to a Labor Board Examiner, some time agoabout the statements you made on the witness stand today?A. Yes, sir.Q. Now, after you swore to the Labor Board, did you make any other swornstatements to the contrary?A. Yes, sir. I did.Q. You told, under oath before a Notary Public, the sworn statement yougave to the Labor Board was not true, didn't you?A. Yes, sir, but it was true.At the instant proceeding Beckner maintained that the statement he gave Neumannwas false, but that the original statement to the Board's agent was true.Under the circumstances, including his observation of the witness, the Trial Ex-aminer will not attempt to decide which of the contrary statements made by Beckneris correct, and will make no findings on any testimony given by Beckner. MONROE UPHOLSTERY COMPANY131B. The alleged discriminatory discharge of Robert J. ArnoldArnold testified that after he was rehired on October 24, 1960, as herein found,he was given work as a "blender" which work he described:Q. (By Mr. WEscorr.)Would you explain what that job was?A.Well, it was to blend in the French Provincial.See, the one side was light and the other heavy, and you'd have to blendthem into get them all even just like this is. [Indicating table.]TRIAL, ExAMINER: You did that with paint?The WITNESS: Yes, Sir.He further testified that the operation was thereafter changed, the moulding beingattached unpainted.Arnold worked at this new method from December 1, 1960,untilMarch 28, 1961, at which time he was transferred to the upholstery line.Hetestified:Q. (By Mr. WEscorr.)What were you told when you were moved to theupholstery department?A.Well, I was told-Mr. Neumann came back and told me he was going tolet John Young take my place for a while and then try it out that they weregetting behind or something, on the frames and he was going to start havingthemoulding put on and shipped over to the warehouse and that way whenthey needed it, they'd just pull it out of the warehouse and just put it in thespray department.He remained in the upholstery department for 4 days and was discharged onApril 3, 1961.Arnold further testified:Q. (By Mr. WEscorr.)Well,what happened on the day you weredischarged?A.Well,Mr. Neumann told me he would take me back in the mill to seeif Spurley had anything for me to do.Spurley said he didn't have anything to do so they put me outside cleaning upan alley sweeping it.Q. And what happened?A. After that?Q. After that.A.Well, that evening at 4:30, Mr. Spurley came back and told me Mr.Neumann wanted to see me in the office.Arnold did not talk to Neumann in the latter's office but "some fella in the office"gave him his final check.According to Arnold he participated in the Union's 1961 organizational drive,testifying:Q. (By Mr. WEscoTr.)And what was your part in the campaign?Whatdid you do?A.Well, I talked to some people about it and tried to get people sign up for it.Q. Did you get any people to sign cards?A. Yes, I did.Q. About how many people would you say you got to sign cards?A. Ten-fifteen.Q. Did you talk to many people in the plant?A. Yes, I did.Q. About how many people would you say you talked to?A. I couldn't say for sure.Quite a few.Superintendent Neumann's testimony corroborated Arnold's account of the varioustransfers during his employment by the Respondent, as found herein, but he deniedtelling Arnold, at the time of Arnold's "over night" layoff, that the employees werebeing laid off "as a formality" to effect the discharge of George Harmon.4Superintendent Neumann further testified that a number of complaints were re-ceived regarding the matching of the moulding, which Arnold alone attached tothe furniture while on his first job, his "overnight" layoff, but that these complaintsdid not enter into Arnold's discharge; that the method of attaching moulding waschanged and that after the changed operation Arnold not only attached the moulding,but matched the pieces for fit; that complaints were made by the Respondent'sHarmon is now deceased.641795-63-vol. 136-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomersregardingthe matching of the pieces, which mistakes, according to Neu-mann,could only be attributed to Arnold; and that because of these errors by Arnoldconsiderable furniture was returned by customers.Neumann testified:Tjuu. ExAMINER:Well now, if the pieces didn't come together, did he build-he didn't build all the three pieces did he?The WrrNEss: No, sir, he matched them up.T7uAL EXAMINER: You mean he set one piece against the other to see if it-came together when he made it?The WrrNnss: That is correct.TRIAL EXAMINER: That is the part that was wrong?The WrrNEss: That is one of the parts that was wrong.Q. (By Mr. BLUM.) Plus the moulding?A. That is right.Q. Plus the attachment of the moulding?A. Yes.Neumann testified that he discussed the complaints with Arnold, that:A. I told him he had to spend a little more time on each piece to do itproperly.That the costwas gettingso out of hand that it was just an abnormal situation.Q. You remember when this was-the relationship at the time of his dis-charge you had these conversations with him?A. Two to three months prior to his discharge.Also, that during all this period he continued to get complaints regarding defectivefurniture caused by Arnold's work.He further testified:TRIAL EXAMINER: You mean to say these complaints kept up for three monthsfrom the time you first talked to him to the time you discharged him?The WiTNEss: That's what I mean to say.That he finally transferred Arnold to the upholstery department, from which Arnoldwas discharged April 3, 1961, 4 days after his transfer into it.Neumann testified that he was made aware of the fact that "a large amount offurniture" was being returned by a customer and that he "was able to trace who wasresponsible for the bad workmanship" which caused the return.He testified:I knew it was coming back for at least two weeks before.I don't know the exact date, but I caught it on the telephone.Q. And when it came back what did you do?A.When it came back I stood there and looked at it for a while because itwas almostunbelievable.Q.What was unbelievable?A. Such a large amount of furniture would be returned by a customer.Q.Who was responsible for the damage resulting in the return of this?A. According to the record, Robert Arnold was responsible.The furniture, a complete truckload, arrived April4, the day after Arnoldwasdischarged.Neumann testified that Arnold was discharged on the basis of this returned furni-turebut admitted that he did not know what was wrong withituntil itarrived.Neumann testified:Q. (By Mr. WEscoTT.) I said when did you know that this furniture wasbeing returned?A. Possibly a week before it got there.Q. And what were you told when it was-who told you it was being returned?A. Mr. Tarr.Q.What did he say was wrong with it?A. He said itwasn'tmade properly.Q.Wasn't made properly?You didn't know exactly what was wrong with it then?A. No, Idid not.Neumann testified that he transferred Arnold to the upholstery department 4days before his discharge andafterhe knew that defective furniture, the defectsattributed to Arnold, was being returned, because: "I expected an up-turn in businessand I wanted to save him for a cabinet maker set up man"; that he discharged himthe day before the defective furniture arrived and he first saw it because Arnold"didn't fit upholstery" but he maintained at the same time that the discharge was notfor this butbecause ofthe defective furniture.He testified: MONROE UPHOLSTERY COMPANY133TRIAL EXAMINER: You didn't discharge him because of the upholstery?The WrriEss: He was discharged because of the furniture.TRIAL ExAMirrER: And you hadn't seen the furniture before you dischargedhim?The WrrnEss: Knew what was wrong with it, yes sir.TRIAL EXAMINER: You hadn't seen it yet?The WrrNEss: No, sir.Gerald Gordon, the Respondent'smanagertestified:Q. (By Mr. BLUM.)Now, can you estimate what is the estimate of thetotal amount to the company on the defective furniture attributable to Arnold?A. Unmeasurable amount due to the fact good will cannot be brought.Q. Forget the good will. I'm talking about dollars and cents.A. I would estimate over ten thousand dollars.In support of this rather startling statement Gordon, testifying from the Respond-ent's records, stated that its largest customer returned from its store in New York tothe Respondent's plant three shipments of defective furniture.One of the returnedshipments was received by the Respondent on March 25, 1961, consisting of ninepieces; one on March 31, 1961, consisting of three pieces; and one on April 14, 1961,consisting of "a truck load."The ticket for the March 31 returnis the only one which states the nature of thedefects causing the return.The return ticket reads "frame broken, finish to bechecked, upholstery to be checked."With respect to this shipment Gordon testified:Q. (By Mr. WEscorr.)You would say that Mr. Arnold was responsiblefor the frame being broken?A. It's possible the frame was broken in transit.TRIAL EXAMINER: The frame was broken how?The WITNESS: It's possible the frame was broken in transit while beingreturned.As to the "truck load" returned on April 4 the Respondent's records showedonethree-piece suite originally shipped by the Respondent to the customer December 29,1960,all the otherswere originally shipped to the customer prior to December 1,1960.According to the Respondent, Arnold was put on the moulding and inspectingwork December 1, 1960.He therefore cannot possibly be responsible for morethan the rune pieces returned on March 24, which the record shows were shippedfrom the plant January 30, 1961, and the three pieces in the "truck load" return,which were originally shipped out December 29, 1960.All other returned itemsreferred to by Gordon were shipped originally before Arnold was in any way con-nected with the defective manufacture or original shipment.ConclusionThe testimony of Superintendent Neumann and Manager Gordon with respectto the reasons for Arnold's discharge is far from convincing.The Trial Examiner cannot accept as probative Superintendent Neumann's testi-mony that Arnold was discharged only because he was responsible for the shipmentof a great deal of defective furniture to important customers, the defects being theresult of Arnold's work and careless inspection.Any reliance on Neumann's testi-mony with respect to the reasons assigned for Arnold's discharge is completely shat-tered by the testimony of Manager Gordon who sought to corroborate Neumannfrom the Respondent's records.On the other hand,Arnold'stestimony did not have the ring of truth and generallywas so self-contradictory that any reliance on it unless well supported is impossible.Arnold's testimony is wholly uncorroborated.One fact is clear from both the testimony of Arnold, the only witness for theGeneral Counsel, and the two witnesses for the Respondent, namely, the Respond-ent had no knowledge of Arnold's alleged union activities; in fact, it had everyreason tobelieve that Arnold wasantiunion.It seems strangethat if Arnold wasreally the union "hotshot" the General Counsel pictures him, no corroborating testi-mony regarding at least his union membership was offered by the General Counsel.On the entire record, the evidence considered as a whole, and his observation ofthe witnesses, which in this case is most material, the Trial Examiner honestly wishesitwere possible to recommend the Scotch verdict of "Not Proven" and let the partiesgather what comfort they may therefrom. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingOn the entire record,the Trial Examiner finds that the evidence does not sustainthe allegations of the complaint and will recommend that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1.The Respondent, Benjamin Miller and Julius Tarr, Co-partners trading asMonroe Upholstery Company, is, and has been at all times material herein, engagedin commerce within the meaning of Section 2(6) of the Act.2.The Union, Textile Workers Union of America, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (3) of the Act as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the TrialExaminer recommends that the complaint be dismissed in its entirety.Kalamazoo Paper Box CorporationandChauffeurs,Teamstersand Helpers Local Union No.7,affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind.,Petitioner.CaseNo. 7-RC-4831.March 6, 1962DECISIONAND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Iris H. Meyer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the reasons herein-after indicated.The Petitioner seeks to sever from the existing production andmaintenance unit, currently represented by the Intervenor,' a unit oftruckdrivers at the Employer's Kalamazoo, Michigan, operation.Alternatively, Petitioner is willing to represent a unit combiningtruckdrivers and shipping department employees, or any driver's unitfound appropriate by the Board.The Employer and Intervenor1 International Brotherhood of Pulp, Sulphite and Paper Mill Workers, Local 518, AFL-CIO, herein called the Intervenor,in agreement with the Employer,urges its current con-tract as a bar to this proceeding.Petitioner claims that its petition was timely filed withrespect thereto,and that,in any event, the contract is not a bar on other grounds. Inview ofour determinationof theunit issue herein,we find it unnecessary to rule on thesecontentions.136 NLRB No. 10.